DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10 and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cognata et al. US 10,228,197 B2.
Re claim 1, Cognata et al. teach an apparatus comprising: a structure  (fig 4 containing multiple radiators) configured to receive thermal energy and to reject the thermal energy into an external environment; wherein the structure comprises (i) multiple inline and interconnected thermomechanical regions (noting the entire structure is considered to have multiple regions, fig 4 specifically has two shape alloy regions and two pipe regions , 400) and (ii) one or more thermal energy transfer pipes (401, 402, 400, 140) embedded in at least some of the thermomechanical regions (noting the regions are general area surrounding the structure and thus by virtue of being located in meets the “embedded in“ limitations); wherein the one or more thermal energy transfer pipes are configured to transfer the thermal energy between different ones of the thermomechanical regions (cols 2, 5-6, 8-10);  wherein the thermomechanical regions comprise one or more adiabatic regions (regions encompassing 160, 170, fig 1, by 160, 170 being closely around and thus region closely surrounding 401, 402, 140 as shown in fig 1 with low emissive coating 180 facing the environment 120) configured to provide structural support or reinforcement while at least substantially preventing heat transfer to and from the external environment (noting 170 acts as a spring, fig 1 showing the “cold shape” col 8, also noting fig 4 right side showing the low heat load case, col 10, also noting connected structure provides natural structural support by being connected and adding linking to multiple connected elements); and wherein at least one of the thermomechanical regions comprises one or more shape- memory materials (col 7 lines 38-41) configured to cause a shape of the structure to change (figs 1-4).
Noting that according to the Merriam-Webster dictionary, the plain meaning of ‘embed’ is to surround closely. 
Re claim 2, Cognata et al. teach the thermomechanical regions further comprise: one or more heat input regions (410) configured to receive the thermal energy; one or more heat rejection regions (420, and regions taken up by expanded (160, 170 far away from 140, 401, 402, shown by 160, 170 expanded in fig 2, with high emissive coating 190 exposed) configured to reject the thermal energy into the external environment; and one or more morphable regions comprising the one or more shape-memory materials and configured to change shape (figs 1-2,  4, cols 9-10, noting regions that are taken up by radiators depending upon mode figs 1-2).
Re claim 3, Cognata et al. teach the   one or more adiabatic regions are disposed between (fig 4) the one or more heat input regions (410, top 400) and the one or more heat rejection regions (420, bottom 400).
Re claim 5, Cognata et al. teach the one or more thermal energy transfer pipes are configured to receive thermal energy resulting from heat originating from one or more components internal to a system or from the external environment (fig 3, cols 2, , 5-6 , 8, 9, 10).
Re claim 6, Cognata et al. teach the one or more thermal energy transfer pipes are configured to receive thermal energy from incident solar radiation or reflected solar radiation (figs noting the structure is capable of and thus configured to “to receive thermal energy from incident solar radiation or reflected solar radiation”, the italicized recitation is considered to be an intended use statement; applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here (see MPEP 2114-II); it is noted that Cognata et al.  is capable of performing the intended use limitations , col 4 noting “space” col 4 environs naturally contain radiation).
Re claim 7, Cognata et al. teach the apparatus further comprises at least one heater (col 5 lines 36-37)configured to actively generate thermal energy; the one or more thermal energy transfer   pipes are configured to receive the actively-generated thermal energy; and the one or more shape-memory materials are configured to cause the shape of the structure to change based on the actively-generated thermal energy (cols 2, 5-6, 8-10).  
Re claim 8, Cognata et al. teach a system comprising: a flight vehicle (110); and one or more deployable radiators (100), wherein: each deployable radiator comprises a structure configured to receive thermal energy and to reject the thermal energy into an external environment (cols 2, 5-6, 8-10); the structure comprises (i) multiple inline and interconnected thermomechanical regions (multiple regions between 400, fig 4, space taken up by and left and right 401, 402, and regions for expanded and contracted figs 1-2) and (ii) one or more thermal energy transfer pipes (401, 402, 140) embedded in (noting the regions are general area surrounding the structure and thus by virtue of being located in meets the “embedded in“ limitations) at least some of the thermomechanical regions; the one or more thermal energy transfer pipes are configured to transfer the thermal energy between different ones of the thermomechanical regions (cols 2, 5-6, 8-10); the thermomechanical regions comprise one or more adiabatic regions (regions encompassing 160, 170, fig 1, by 160, 170 being closely around and thus region closely surrounding 401, 402, 140 as shown in fig 1 with low emissive coating 180 facing the environment 120) configured to provide structural support or reinforcement while at least substantially preventing heat transfer to and from the external environment (noting 170 acts as a spring, fig 1 showing the “cold shape” col 8, also noting fig 4 right side showing the low heat load case, col 10, also noting connected structure provides natural structural support by being connected and adding linking to multiple connected elements); and at least one of the thermomechanical regions comprises one or more shape- memory materials (col 7 lines 38-41)  configured to cause a shape of the structure to change (figs 1-4).
Re claim 9, Cognata et al. teach wherein, for each deployable radiator, the thermomechanical regions further comprise: one or more heat input regions configured to receive the thermal energy (regions connecting to 410 - top 400 connections with 401, 402); one or more heat rejection regions (regions connecting to 420- bottom 400 connections with 401, 402, and regions taken up by expanded (160, 170 far away from 140, 401, 402, shown by 160, 170 expanded in fig 2, with high emissive coating 190 exposed ) configured to reject the thermal energy into the external environment; and one or more morphable regions comprising the one or more shape-memory materials and configured to change shape (figs 1-2,  4, cols 9-10, noting regions that are taken up by radiators depending upon mode figs 1-2).
Re claim 10, Cognata et al. teach wherein, for each deployable radiator, the one or more adiabatic regions are disposed between the one or more heat input regions and the one or more heat rejection regions (fig 4 noting in between the connections of the two interior pipes 401, 402 and top and bottom 400 which transports 410, 420).  
Re claim 12, Cognata et al. teach for each deployable radiator, the one or more thermal energy transfer pipes are configured to receive thermal energy resulting from heat originating from one or more components internal to the system or from the external environment (fig 3, cols 2, 5-6 , 8, 9, 10).  
Re claim 13, Cognata et al. teach wherein, for each deployable radiator, the one or more thermal energy transfer pipes are configured to receive thermal energy from incident solar radiation or reflected solar radiation (figs noting the structure is capable of and thus configured to “to receive thermal energy from incident solar radiation or reflected solar radiation”, the italicized recitation is considered to be an intended use statement; applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here (see MPEP 2114-II); it is noted that Cognata et al.  is capable of performing the intended use limitations , col 4 noting “space” col 4 environs naturally contain radiation).

Re claim 14, Cognata et al. teach the system further comprises at least one heater (col 5 lines 36-37) configured to actively generate thermal energy; for each deployable radiator, the one or more thermal energy transfer pipes are configured to receive the actively-generated thermal energy; and for each deployable radiator, the one or more shape-memory materials are configured to cause the shape of the structure to change based on the actively-generated thermal energy  (cols 2, 8-10).  
Re claim 15, Cognata et al. teach wherein the flight vehicle comprises one of: a satellite, a shape-morphable satellite, a rocket, and a missile (col 5 line 34).  
Re claim 16, Cognata et al. teach each deployable radiator is configured to reject thermal energy and to function as an aerodynamic control surface after the deployable radiator changes shape (noting the Cognata et al. teach expanding and contracting surfaces which are capable of “to function as an aerodynamic control surface after the deployable radiator changes shape”; the italicized recitation is considered to be an intended use statement; applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here (see MPEP 2114-II); it is noted that Cognata et al.  is capable of performing the intended use limitations noting that the flat surface naturally act as aerodynamic surfaces, noting that according to the Merriam-Webster dictionary, the plain meaning of ‘aerodynamic’ is 
 1: a branch of dynamics that deals with the motion of air and other gaseous fluids and with the forces acting on bodies in motion relative to such fluids
2: the qualities of an object that affect how easily it is able to move through the air).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 14 and  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cognata et al. in view of  Lee US 6080962 A Cognata et al. and/or Cognata et al.  in view  of Lee ( and evidentiary reference Wong et al. US 20140224939 A1).
Alternatively Re claim 7, Lee teach the apparatus further comprises at least one heater (60) configured to actively generate thermal energy to provide a device capable of providing heat on demand to an structure intended for operation in the atmosphere (para 30).
When combined, the instant combination teach the one or more thermal energy transfer devices are configured to receive the actively-generated thermal energy; and the one or more shape-memory materials are configured to cause the shape of the structure to change based on the actively-generated thermal energy (noting that all the single connected structure naturally spreads heat via being connected and thermal conduction).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the heater as taught by Lee in the Cognata et al. invention in order to advantageously allow for controls to maintain minimum temperatures during operation as is known in the art (see evidentiary Wong, paras 25-35) .
  
Alternatively Re claim 14, Lee teach the apparatus further comprises at least one heater (60) configured to actively generate thermal energy to provide a device capable of providing heat on demand to an structure intended for operation in the atmosphere (para 30).
When combined, the instant combination teach for each deployable radiator, the one or more thermal energy transfer devices pipes are configured to receive the actively-generated thermal energy; and for each deployable radiator, the one or more shape-memory materials are configured to cause the shape of the structure to change based on the actively-generated thermal energy (noting that all the single connected structure naturally spreads heat via being connected and thermal conduction).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the heater as taught by Lee in the Cognata et al. invention in order to advantageously allow for controls to maintain minimum temperatures during operation as is known in the art (see evidentiary Wong, paras 25-35) .

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cognata et al. in view of Wert US 7080681 B2.

Re claim 4, Cognata et al. teach the structure comprises a body (end of bodies 400 past 402, fig 4), different portions of at least one of the body forming the thermomechanical regions; and channels  (channels interior to pipes 401, 402, 400, 140) in the structure form the one or more thermal energy transfer devices.
Cognata et al. fail to explicitly teach a lid.
Wert teach a lid (600) to provide a removable cap on a channel.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include   a lid as taught by Wert in the Cognata et al. invention in order to advantageously allow for a hermetic sealed plug for manufacturing.
 
Re claim 11, Cognata et al. teach the structure comprises a body (end of bodies 400 past 402, fig 4).
Cognata et al. fail to explicitly teach each deployable radiator: the structure comprises a lid.
Wert teach for each deployable radiator: the structure comprises a lid (600) and a body (noting the lid is placed on the body in the instant combination and thus each radiator is connected to and thus has shared lids), different portions of at least one of the lid and the body forming the thermomechanical regions; and channels in the structure form the one or more thermal energy transfer pipes (channels interior to pipes 401, 402, 400, 140) to provide a removable cap on a channel.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include each deployable radiator: the structure comprises a lid as taught by Wert in the Cognata et al. invention in order to advantageously allow for a hermetic sealed plug for manufacturing.
 
 Response to Arguments
Applicant’s arguments, see reply, filed 3/24/2022, with respect to the claim interpretation have been fully considered and are persuasive.  The claim interpretation has been withdrawn. 
Applicant's arguments filed 3/24/2022 have been fully considered but they are not persuasive.
The applicant argues that Cognata et al. fail to teach any adiabatic regions due to the conductive thermal heat transfer of 160 and that the interpretation would not be in accordance with applicant’s specification regarding what adiabatic is. The examiner respectfully disagrees. Although applicant’s thermal conduction citation of 160 is true, applicant has not looked at Cognata as whole, in which 160, 170 vary in terms of how much heat is emitted from the radiator depending upon two different operation modes (figs 1-2, col 1 lines 25-30, col 2 lines 10-22 and 30-40, col 5 line 57, col 6 lines 4-7 and 10-26 and 30-41, col 7 lines 5-10, col 8 lines 15-16 and 36-37 and 58-65, col 9 lines 23-34) which explicitly disclose a region which will substantially reduce the amount of heat emitted from the radiator to the environment due to the shape memory alloy and different thermal coating and emissivity of opposing sides 160, 170, which depending on the mode of operation will convey the adiabatic region as claimed (see detailed rejection above). The examiner notes that the applicant’s specification defines “adiabatic” from para 29 of applicant’s specification in: the term "adiabatic" refers to the characteristic or capability of transferring thermal energy while substantially or 25 completely preventing heat transfer to and from an external environment. As described previously, the adiabatic regions of Cognata clearly have adiabatic regions which have the characteristic or capability of transferring thermal energy while substantially preventing heat transfer to and from an external environment, which is consistent with applicant’s definition of adiabatic. Therefore the arguments are not found to be persuasive.
Applicant argues the claims dependent on the independent claim(s) are allowable based upon their dependence from an independent claim.  Examiner respectfully disagrees. The arguments with respect to claim(s) 1 have been addressed above. Thus, the rejections are proper and remain.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/Examiner, Art Unit 3763